Citation Nr: 1215225	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  05-07 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a neck disorder.



REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Board remanded the case in April 2006, and the case was later returned for appellate review.  In an April 2007 decision, the Board denied service connection for a back disorder and a neck disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an August 2008 Order, the Court vacated the April 2007 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion). 

The Board subsequently remanded the Veteran's claims for further development in February 2009, March 2010, January 2011, and October 2011.  That development was completed, and the case has since been returned to the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claims once again due to the contentions of the Veteran's representative. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159. 

The Veteran's representative submitted additional argument and evidence in April 2012, including medical records.  The newly submitted evidence was not previously considered by the RO, a supplemental statement of the case (SSOC) was not issued, and the Veteran did not submit a waiver of the RO's initial consideration of the evidence.  As such, the additional evidence must be referred to the RO/AMC for review and preparation of a SSOC, if a grant of the benefit sought is not made. 

Moreover, the Veteran's representative submitted a letter from the National Archives and Records Administration (NARA) noting that the unit records created since 1954 may remain in the custody of the Department of the Army.  The letter suggested that the Records Management and Declassification Agency, Department of the Army, be contacted.  Similarly, the Veteran's representative submitted a letter from the Department of Army indicating that the unit records from Fort Bliss may have been transferred to Fort Sill in Oklahoma due to the Base Realignment and Closure (BRAC).  As a result, the Veteran's representative has specifically requested an attempt be made to obtain records from the Records Management and Declassification Agency and from Fort Sill to verify the Veteran's alleged accident in service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran's unit at Fort Sill, Oklahoma, to request unit records documenting the Veteran's involvement in a vehicle accident at Fort Bliss, Texas, during the period from June 1970 to August 1970.  It should be noted that a letter from the National Archives and Records Administration (NARA) indicated that the unit records created since 1954 may remain in the custody of the Department of the Army.  The letter had suggested that the Records Management and Declassification Agency, Department of the Army, be contacted. 

If attempts to obtain these records are unsuccessful, this should be documented in the claims file and the Veteran notified accordingly. 

As set forth in 38 U.S.C.A. §5103A(b)(3)  and 38 C.F.R. §3.159(c)(2) , the RO should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the RO's attempts to locate his unit records, as well as any further action to be taken. 

2.  The RO/AMC should contact the Records Management and Declassification Agency, Department of the Army, to request unit records documenting the Veteran's involvement in a vehicle accident at Fort Bliss, Texas, during the period from June 1970 to August 1970.  It should be noted that a letter from the Department of the Army indicated that the Veteran's unit records may have been moved there due to the Base Realignment and Closure (BRAC). 

If attempts to obtain these records are unsuccessful, this should be documented in the claims file and the Veteran notified accordingly. 

As set forth in 38 U.S.C.A. §5103A(b)(3)  and 38 C.F.R. §3.159(c)(2) , the RO should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the RO's attempts to locate his unit records, as well as any further action to be taken. 

3.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include obtaining an additional medical opinion.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


